DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.
 
This action is responsive to the original application filed on 8/23/2017 and the Remarks and Amendments filed on 12/30/2021.  Acknowledgement is made with regards to priority claimed to Japanese Application No. JP2015035664 filed on 2/25/2015 and PCT Application No. PCT/JP/2016/051542 filed on 1/20/2016.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”).

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself.

Claim 1
Step 1:  The claim recites a system; therefore, it is directed to the statutory category of a manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
statistically derive, based on accumulated data which are plural monitoring data obtained in a predetermined past time period, a probability distribution of the first state quantity which includes an average value and variance of the state quantity: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of statistically deriving a probability distribution that includes an average and variance.
generate, based on plant parameters composed from a database including design information of the plant and the monitoring data indicating the first state quantity detected by the sensor, a stochastic model of the plant:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating a model of a plant based on design information and monitoring data, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
assign the probability distribution to the obtained monitoring data, wherein the probability distribution comprises an average value and a variance of the state quantity corresponding to the assigned monitoring data:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of assigning a probability distribution to data, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
derive information indicating a degree of variation in a second state quantity which is different from the first state quantity by inputting the monitoring data assigned with the probability distribution into the stochastic model and predict a state of the plant:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of deriving a degree of variation in data and predicting a state of a plant, both of which are evaluations or observations that are practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “a memory; and a processor configured to obtain monitoring data indicating first state quantity of a plant, the state quantity being detected by a sensor” and “wherein the plant is operated based on the predicted state of the plant”.  The additional elements of “a memory”, “a processor”, and “a sensor” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  The additional element of “obtain monitoring data indicating first state quantity of a plant, the state quantity being detected by a sensor” is insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering”).  The additional element of “wherein the plant is operated based on the predicted state of the plant”, recited at a very high level without any details on how this step is performed in the claim language or specification, also amounts to insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g)). Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional elements of “a memory”, “a processor”, and “a sensor” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  The additional element of “obtain monitoring data indicating first state quantity of a plant, the state quantity being detected by a sensor” is insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering”).  The additional element of “wherein the plant is operated based on the predicted state of the plant”, recited at a very high level without any details on how this step is performed in the claim language or specification, also amounts to insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g)).  Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 2
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “derive the probability distribution for each of plural different state quantities of the plant”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of deriving probability distributions.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “a processor”, which is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 3
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “generate a deterministic model of the plant”, “input the state quantity and operation quantity into the deterministic model to identify the plant parameters by fitting”, and “update the stochastic model with the plant parameters identified by the fitting”. Under its broadest reasonable interpretation in light of the specification, these limitation encompass the mental processes of generating a model of a plant, identifying parameter of the plant, and updating a model of the plant using the parameters, all of which are observations or evaluations that are practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B: This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 4
Step 1:  The claim recites a method; therefore, it is directed to the statutory category of a process.
Step 2A Prong 1:  The claim recites, inter alia:
statistically deriving, based on accumulated data which are plural monitoring data obtained in a predetermined past time period, a probability distribution of the first state quantity which includes an average value and variance of the state quantity: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of statistically deriving a probability distribution that includes an average and variance.
generating, based on plant parameters composed from a database including design information of the plant and the monitoring data indicating the first state quantity detected by the sensor, a stochastic model of the plant:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating a model of a plant based on design information and monitoring data, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
assigning the probability distribution to the obtained monitoring data, wherein the probability distribution comprises an average value and a variance of the state quantity corresponding to the assigned monitoring data:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of assigning a probability distribution to data, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
deriving information indicating a degree of variation in a second state quantity which is different from the first state quantity by inputting the monitoring data assigned with the probability distribution into the stochastic model and predict a state of the plant:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of deriving a degree of variation in data and predicting a state of a plant, both of which are evaluations or observations that are practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “obtaining monitoring data indicating first state quantity of a plant, the state quantity being detected by a sensor” and “wherein the plant is operated based on the predicted state of the plant”.  The additional element of “a sensor” is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  The additional element of “obtaining monitoring data indicating first state quantity of a plant, the state quantity being detected by a sensor” is insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering”).  The additional element of “wherein the plant is operated based on the predicted state of the plant”, recited at a very high level without any details on how this step is performed in the claim language or specification, also amounts to insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g)).  Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional element of “a sensor” is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  The additional element of “obtaining monitoring data indicating first state quantity of a plant, the state quantity being detected by a sensor” is insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering”).  The additional element of “wherein the plant is operated based on the predicted state of the plant”, recited at a very high level without any details on how this step is performed in the claim language or specification, also amounts to insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g)).   Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 4 are rejected under 35 U.S.C. 103) as being obvious over Ringer (US 8473435 B2, hereinafter “Ringer”) in view of Perley et al. (US 20140271181 A1, hereinafter “Perley”), Takahashi et al. (US 5748496, hereinafter “Takahashi”), and Ellis (US 20140150438 A1, hereinafter “Ellis”).

Regarding claim 1, Ringer discloses [a] plant operation assistance system, comprising: a memory; and a processor configured (Abstract; “Embodiments of the present invention provide methods of using General Bayesian Networks to automate oilfield operations”; and Figure 2; the figure discloses a processor and a memory configured to obtain monitoring data from a sensor)
to obtain monitoring data indicating first state quantity of a plant, the state quantity being detected by a sensor; (Column 4, Lines 36-37; “FIG. 1 shows a drilling system 10 using a Bayesian Network interpretation system to automate aspects of the drilling system using Bayesian inference”; and Column 1, Lines 14-15; “Many sensors may be used to directly monitor the operations”; and Column 1, Lines 39-41; “Bayesian Networks are a tool that may be used to model systems that involve functional relationships between several variables modeled as probabilities of discrete states”, which discloses that the Bayesian network measures or indicates a first state quality (discrete state) of a plant such as a drilling system; and Column 5, Lines 46-55; “In addition, mud pulses traveling up the drillstring are detected by pressure sensor 92. Pressure sensor 92 comprises a transducer that converts the mud pressure into electronic signals. The pressure sensor 92 is connected to surface processor 96 that converts the signal from the pressure signal into digital form, stores and demodulates the digital signal into useable MWD data. According to various embodiments described above, surface processor 96 is programmed to automatically detect the most likely rig state based on the various input channels described”, further disclosing monitoring data indicating a first state quality of a plant that is detected by a sensor)
to statistically derive, based on accumulated data which are plural monitoring data obtained in a predetermined past time period, a probability distribution of the first state quantity which includes an average value and variance of the state quantity; (Column 9, Lines 31-49;  the paragraph discloses statistically derive a probability distribution of the state quantity (which is described as a conditional probability density function), where the probability distribution includes an average or mean (Mu) and a variance of the state quantity (sigma squared), the probability distribution is derived based on accumulated or measured data such as the downhole weight on the bit (DWOB)--where the bit is a drill bit for drilling through an earth formation--might be the sum of the weight seen at the surface, the surface weight on bit (SWOB), and frictional losses in the wellbore (FF); and Column 9, Lines 19-22; “As described herein above, the process of constructing the Bayesian Network 201 starts with the assignment of prior probability distributions PDF.sub.j for each root node of the General Bayesian Network 201, step 501”, which further discloses that the pdf is derived through measurement data accumulated in a predetermined past or prior time period; and Column 6, Lines 61-67; “FIG.3 is a block diagram illustrating the data flow of meta data useful in determining prior distributions of root variables of a Bayesian Network, physical models that may relate various variables in a Bayesian Network, real-time data used as evidence and the use of the evidence to obtain outputs from the Bayesian Network to allow for use in an automation of operations such as the drilling process of FIG. 1” (emphasis added))
to generate, based on a-plant parameters composed from a database including design information of the plant and the monitoring data indicating the first state quantity detected by the sensor, a stochastic model of the plant; (Column 6, Line 67- Column 7, Line 9; “A General Bayesian Network 201 is constructed (as described in greater detail below) from metadata 203 describing particular properties of an oilfield operational system and physical models 205 relating various variables in an oilfield operational system. When we use the term oilfield operational system herein, we mean the system that includes the oilfield apparatus itself and the physical environment in which it may operate. Thus, the oilfield operational system includes operating parameters as well as physical conditions in a borehole, for example” (emphasis added); and Column 8, Lines 30-44; “In one embodiment, the General Bayesian Network 201 which is built from the prior distributions 207 and physical models 205 is used to perform reasoning based on real-time data observations 209 of variables in the General Bayesian Network 201”)
to assign the probability distribution to the obtained monitoring data, wherein the probability distribution comprises an average value and a variance of the state quantity corresponding to the assigned monitoring data; and (Column 9, Lines 42-44; “where N(.mu.,.sigma..sup.2) is a Gaussian distribution of mean .mu. and variance .sigma..sup.2, and .sigma..sub.DWOB represents the amount of uncertainty in the model”, where the Gaussian probability distribution is assigned to the monitoring data obtained by the data obtaining unit that comprises an average value or a mean/mu value and a variance of the state quantity corresponding to the assigned monitoring data; and Column 7, Lines 10 – 30; “The meta data 203 may be used to determine prior probability distributions 207 for various variables in the oilfield operational system . . . the probability for each value given along horizontal axis of the node. The probability values in each case are reflected by the vertical axis and represent probabilities in the range of 0.0 to 1.0 . . . In another operating environment, the meta data 203 may indicate a different distribution between the Sliding and Rotating values” (emphasis added))
inputting the monitoring data assigned with the probability distribution into the stochastic model and predict a state of the plant (Column 12, Lines 39-52; “From the foregoing it will be apparent that in an embodiment of the present invention a mechanism is provided for using General Bayesian Networks to automate oilfield operations by providing a mechanism by which continuous-valued hidden variables in a General Bayesian Network may be recomputed to reflect observed evidence data by weighting samples used in a Monte-Carlo approach for generating probability distribution functions for non-root variables in the General Bayesian Network by assigning weights such that samples that poorly reflect the observed data is given low weights and samples that provide a close prediction of observed data is given a high weight. The weighted Samples are used to calculate probability distributions for non-observed variables” (emphasis added), the monitoring data are input into the stochastic model to predict a state of the plant; and Column 2, Lines 43-51; “weighting the sample vectors using observed data from at least one of the at least one sensor for measuring a physical property to weight the sample vectors according to each sample vector's respective ability to predict observed data values; (19)    recalculating probability distributions of the non-observed values based on the weighted sample vectors; and (20)   using the recalculated probability distributions to perform an automated action in an oilfield equipment operation”, which discloses, under a broadest reasonable interpretation of the claim language, inputting the monitoring or observed data along with the probability distribution into a model to predict (using the recalculated probability distributions) a state of the plant; and Column 8, Lines 30-44; “In one embodiment, the General Bayesian Network 201 which is built from the prior distributions 207 and physical models 205 is used to perform reasoning based on real-time data observations 209 of variables in the General Bayesian Network 201, . . .  update the probability density functions of other variables to conform to the probability density functions of the evidence thereby providing the possibility for reasoning with respect to the hidden variables based on the observed data”, the reasoning being the prediction of the state of a plant; and Figure 6)
wherein the plant is operated based on the predicted state of the plant (Column 2, Lines 50-51; “using the recalculated probability distributions to perform an automated action in an oilfield equipment operation”, which discloses that the plant or oilfield operations are operated based on the predicted state of the plant derived from recalculated probability distributions).
Ringer fails to explicitly disclose to derive information indicating a degree of variation in a second state quantity which is different from the first state quantity by inputting the monitoring data  . . .  into the stochastic model.
Perley discloses derive information indicating a degree of variation in second state quantity ([0049]; “For example, in several embodiments, the differential threshold may be a + /- variation calculated based on the predicted operating state of the rotor blades 22 during normal operation. Specifically, based on data gathered during normal wind turbine operation, an average predicted value may be determined for each blade parameter, which may then be used as the basis for defining the differential threshold. For example, in one embodiment, the differential threshold for a specific blade parameter may be defined as +/- two standard deviations from the average predicted value for such blade parameter during normal wind turbine operation”, which discloses, under a broadest reasonable interpretation of the claim language, finding a degree of variation (+/- variation) in the predicted state quantity of a plant operation).
Ringer and Perley are analogous art because both are concerned with prediction systems for plant operations.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in prediction systems to combine the degree of variation in the predicted state quantity as taught by Perley with the system of Ringer to yield the predictable result of input the monitoring data assigned with the probability distribution into the stochastic model and predict a state of the plant and find the degree of variation in  . . . state quantity. The motivation for doing so would be to determine a trigger point for initiating a corrective action based on a variation in a predicted state quantity of a plant operation (Perley; [0049]).
Takahashi discloses second state quantity which is different from the first state quantity (Column 6, Lines 46-60; “An environmental event arithmetic operation unit 8 infers an unobservable quantity of environmental state and an unobservable event on the basis of the quantity of state, the supervisory information and the time change of the quantity of state inputted through the state quantity arithmetic operation unit 3 and stores the time change thereof. The inferred results are delivered to an image information processor 6a and a future event prediction unit 5, respectively. The future event prediction unit 5 predicts a quantity of state and a future event after a predetermined time on the basis of the quantity of state, the supervisory information and the time change of the quantity of state from the point of time before the predetermined time to the present point of time, as inputted through the environmental event arithmetic operation unit 8” (emphasis added), which discloses the consideration of a second (unobservable) state quantity which is different from a first (observable state) quantity than is used in a prediction system that considers multiple state quantities for plant operations).
Ringer, Perley, and Takahashi are analogous art because all are concerned with prediction systems for plant operations.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in prediction systems to combine the second, unobservable state quantity that is different with the first state quantity as taught by Takahashi with the system of Ringer and degree of variation of Perley to yield the predictable result of find a degree of variation in second state quantity which is different from the first state quantity. The motivation for doing so would be to infer an unobservable quantity of environmental state and an unobservable event on the basis of the quantity of state, the supervisory information and the time change of the quantity of state (Takahashi; Column 6, Lines 46-50).
Ellis discloses to derive information . . .  by inputting the monitoring data  . . . . into the stochastic model ([0031]-[0032]; “At 106, the method includes monitoring, at the controller 60, at least one ambient condition using at least one sensor 62. As previously disclosed, the ambient condition may include at least one of humidity, temperature or barometric pressure of the ambient air 16 flowing into the compressor 18. . .  At 108, the method includes generating, at the controller, a predicted emissions level value for the gas turbine based on the monitored ambient conditions 106. The controller may utilize an algorithm including a transfer function or other mathematical derivation to generate the predicted emissions level value” (emphasis added), which discloses, under a broadest reasonable interpretation of the claim language, deriving information by inputting monitoring data (monitored ambient conditions for the plant) into the stochastic model (controller that produces predictions for the plant), and the derived information is, under a BRI, the values of pressure, airflow, temperature, etc., and these values are derived by the act of inputting of these values into the model that then uses this information to make predictions about the plant).
Ringer, Perley, Takahashi, and Ellis are analogous art because all are concerned with prediction systems for plant operations.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in prediction systems to combine the derivation of information by inputting monitoring data into a model as taught by Ellis with the predictive system of Ringer, degree of variation of Perley, and different state quantities of Takahashi to yield the predictable result of derive information indicating a degree of variation in a second state quantity which is different from the first state quantity by inputting the monitoring data assigned with the probability distribution into the stochastic model and predict a state of the plant. The motivation for doing so would be to generate a command signal to adjust at least one operational parameter of the gas turbine based at least in part on the predicted emissions level (Ellis; Abstract).

Regarding claim 4, it is a method claim corresponding to the steps of claim 1, and is rejected for the same reasons as claim 1.

Regarding claim 2, the rejection of claim 1 is incorporated and Ringer further discloses wherein the processor is further configured to derive the probability distribution for each of plural different state quantities of the plant (Column 6, Lines 61-67; “FIG.3 is a block diagram illustrating the data flow of meta data useful in determining prior distributions of root variables of a Bayesian Network, physical models that may relate various variables in a Bayesian Network, real-time data used as evidence and the use of the evidence to obtain outputs from the Bayesian Network to allow for use in an automation of operations such as the drilling process of FIG. 1” (emphasis added), which discloses, under a broadest reasonable interpretation of the claim language, deriving a probability distribution (prior distributions) for each of plural different state quantities of the plant; and Column 7, Lines 10-12; “The meta data 203 may be used to determine prior probability distributions 207 for various variables in the oilfield operational system”).


Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Ringer in view of Perley and Takahashi and Ellis, and further in view of Horikawa et al. (US 20160283304 A1, hereinafter “Horikawa”).

Regarding claim 3, the rejection of claim 1 is incorporated and Ringer further discloses generate a deterministic model of the plant (Column 6, Line 67- Column 7, Line 9; “A General Bayesian Network 201 is constructed (as described in greater detail below) from metadata 203 describing particular properties of an oilfield operational system and physical models 205 relating various variables in an oilfield operational system. When we use the term oilfield operational system herein, we mean the system that includes the oilfield apparatus itself and the physical environment in which it may operate. Thus, the oilfield operational system includes operating parameters as well as physical conditions in a borehole, for example” (emphasis added); and Column 8, Lines 30-44; “In one embodiment, the General Bayesian Network 201 which is built from the prior distributions 207 and physical models 205 is used to perform reasoning based on real-time data observations 209 of variables in the General Bayesian Network 201”)
Ringer fails to explicitly disclose input the state quantity and operation quantity into the deterministic model to identify the plant parameters by fitting; update the stochastic model with the plant parameters identified by the fitting.
Horikawa discloses input the state quantity and operation quantity into the deterministic model to identify the plant parameters by fitting; ([0349] and Figure 12B; “FIG. 12B shows a processing routine for fitting processing which updates the parameters of an already existing model to the latest values”, which discloses inputting a state quantity and a plant quantity (system measurement value items and/or measurement values) into a deterministic model (processing routine) by fitting or fitting processing)
update the stochastic model with the plant parameters identified by the fitting ([0349] and Figure 12B; “FIG. 12B shows a processing routine for fitting processing which updates the parameters of an already existing model to the latest values”).
Ringer, Perley, Takahashi, Ellis, and Horikawa are analogous art because all are concerned with intelligent prediction systems.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in Bayesian Networks and prediction systems to combine the fitting and parameter updating of Horikawa with the system and deterministic model of Ringer, Perley, Takahashi, and Ellis to yield the predictable result of input the state quantity and operation quantity into the deterministic model to identify the plant parameters by fitting; update the stochastic model with the plant parameters identified by the fitting. The motivation for doing so would be to generate a model for a monitoring target system (Horikawa; [0349]).

Response to Arguments

Applicant’s arguments and amendments, filed on 12/30/2021, with respect to the objection to claims 1-4 have been considered and are persuasive.  The objection to claims 1-4 has been withdrawn.

Applicant’s arguments and amendments, filed on 12/30/2021, with respect to the 35 USC § 103 rejection of claims 1-4 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection to reject independent claims 1 and 4.  Ringer, Perley, Takahashi, and Ellis are now being used to render claims 1 and 4 obvious under 35 USC § 103.

Conclusion 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127